Poster, C. J.
(concurring). I concur in the opinion of Mr. Justice Allen in this case, but believe that additional reasons, more fundamental in character than those adduced by him, may be given for the decision. The effect of the act in question, were it not open to the objections already stated, would be to oust the courts of jurisdiction over a large portion of the State, and to suspend therein the operation- of the laws, so far as the courts have to do with their enforcement. It would be impossible, upon any theory *512of legislative power, to sustain, such an act. To undertake to do so would be to repudiate the entire theory of our political system, which apportions the powers of government, among three co-ordinate branches, and which gives to each, acting within its sphere, jurisdiction throughout the entire territory of the State. The Legislature may, within constitutional limits, remodel the judicial system of the State ; within such limits, it may enlarge or restrict the jurisdiction of the courts, so far as subject-matter is concerned; but it cannot deprive the people of the State, or the people of any portion of the State, of courts for the adjudication of questions of disputed right. Were there no constitutional provisions restrictive of the power of the Legislature in this respect, its lack of power would nevertheless be derivable by necessary implication from the very plan and theory of constitutional government under which we live.
To my mind, however, the act in question violates, not merely the spirit but the letter of both State and Federal Constitutions. Section 18 of the Bill of Bights declares that “all persons, for injuries suffered in person, reputation or property, shall have remedy by due course of law, and justice administered without delay.” This declaration of our State Constitution is not a mere political generalization — it is a guarantee of legal right; but it can have no operation except through the instrumentality of the courts, and, if courts should be denied to any portion of the people, the protection of the guaranty would be withdrawn as to them.
The Fourteenth Amendment to the Federal Constitution, in explicit terms, negatives the right of a state to discriminate between its citizens, as the act in question attempts to do. It declares: “Nor shall any state deprive any person of life, liberty or prop*513erty, -without due course of law, nor deny to any person within its jurisdiction the equal protection of the laws.” I am not a believer in the exaggerated extent to which the supremacy of the Federal Constitution and laws in the affairs of the states has been carried, and I think that many refinements of construction have been placed upon the Fourteenth Amendment to adapt it to purposes not within its original intent; but the language quoted would seem to interdict the enactment of statutes which deny to some of the citizens of a state that resort to the courts which is allowed to others. Such a statute is a denial by a state to persons within its jurisdiction of the equal protection of its laws.
We have no warrant for saying, as was suggested upon argument, that the act in question was designed to be temporary, and that we should presume that the Legislature would, presently, by some new plan of judicial apportionment, restore to the people within the territory in question their ancient judicial tribunals. There is nothing in the act, or in any other act, or in the circumstances of its passage, to indicate that the Legislature presently intended to, or would, repair the wrong that had been done.